        Case 4:20-cv-00032-BMM Document 5 Filed 04/20/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


 LUKE JOHN SCOTT, SR.,                          Cause No. CV 20-32-GF-BMM

              Petitioner,

       vs.                                                  ORDER

UNITED STATES OF AMERICA,

              Respondent.


      Petitioner Scott applied for a writ of habeas corpus under 28 U.S.C. § 2241

on April 7, 2020. He is a pretrial detainee facing federal charges in United States

v. Scott, CR 19-29-GF-BMM and CR 19-30-GF-BMM. Scott is representing

himself in those actions and in this one.

      Scott’s motion to proceed in forma pauperis (Doc. 5) adequately shows that

he is not able to pay all costs that may be associated with this action. His motion

will be granted.

      A petition for writ of habeas corpus is an extraordinary remedy designed to

test the legality of a petitioner’s custody. See 28 U.S.C. § 2241(c)(3). The writ is

not meant to supplant the usual procedures of criminal litigation. See, e.g., Stack v.

Boyle, 342 U.S. 1, 6–7 (1951); see also, e.g., Reese v. Warden Philadelphia FDC,

904 F.3d 244, 246–47 & n.2 (3d Cir. 2018); Medina v. Choate, 875 F.3d 1025,

                                            1
        Case 4:20-cv-00032-BMM Document 5 Filed 04/20/20 Page 2 of 2



1029 (10th Cir. 2017) (“If a federal prisoner is ever entitled to relief under § 2241

based on something that happened before trial, the circumstances are so rare that

they have apparently not yet arisen.”).

      Scott’s petition is not aimed solely at the legality of his current custody. He

contends the United States does not have jurisdiction to pursue the criminal

charges pending against him. He may make these arguments in pretrial motions in

his criminal cases. Accordingly, IT IS ORDERED:

      1. Scott’s motion to proceed in forma pauperis (Doc. 4) is GRANTED. The

clerk shall waive payment of the filing fee.

      2. Scott’s petition for writ of habeas corpus (Doc. 1) is DISMISSED.

      3. The clerk shall file the petition and brief in each of Scott’s criminal cases

(CR 19-29-GF-BMM and CR 19-30-GF-BMM) as a motion to dismiss and brief in

support as of the date of this Order. The clerk shall attach a copy of this Order to

each motion.

      4. Briefing will proceed under D. Mont. L.R. CR 47 (Dec. 1, 2019).

      DATED this 17th day of April, 2020.




                                          2
